                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,                         :
ET AL.                                                :
                                                      :
       v.                                             :       CIVIL ACTION NO. 20-4096
                                                      :
LOUIS DeJOY                                           :
IN HIS OFFICIAL CAPACITY AS                           :
UNITED STATES POSTMASTER GENERAL,                     :
ET AL.                                                :


McHUGH, J.                                                                    OCTOBER 21, 2020

                                           MEMORANDUM

       On October 13, 2020, Plaintiffs contacted the Court by letter requesting the appointment

of an independent monitor (ECF No. 72) to supervise the implementation of this Court’s Order of

September 28, 2020 (ECF No. 63), as subsequently clarified on October 9, 2020 (ECF No. 70).

Defendants have opposed this request on the grounds that it is both unnecessary and that it “raises

a number of practical concerns, especially in light of the limited time remaining before the

November 2020 election.” Defs.’ Statement in Resp. to Pl.’s Req. for a Court-Appointed Monitor,

ECF No. 73. In the interim, the Court has been reviewing compliance with it Orders based on

periodic reports filed in this action and before other federal courts. On October 20, 2020, Plaintiffs

contacted the court seeking a teleconference regarding this request. Pls.’ Statement in Resp. to

Dfs.’ Letter of 10/20/20, ECF No. 79.

       Although “the power of the federal courts to appoint special masters to monitor compliance

with their remedial orders is well established,” United States v. Yonkers Bd. of Educ., 29 F.3d 40,

44 (2d Cir.1994), cert. denied, 515 U.S. 1157, 115 S.Ct. 2608, 132 L.Ed.2d 853 (1995) (collecting

cases), I will decline to exercise such power at this juncture for the same reasons expressed by
Judge Marrero, Jones v. USPS, 20-cv-6516, ECF No. 82, at 6 (S.D.N.Y. Oct. 9, 2020) (“with the

November 3 election mere weeks away,” it is unlikely that “imposing an independent monitor

would be helpful, let alone practicable.”)

       In deciding whether and to what extent to utilize an independent monitor, I must be

cognizant of both constitutional limitations and the parameters laid out in Federal Rules of Civil

Procedure 53 and 65. See, e.g., City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 145

(2d Cir. 2011) (citing Meeropol v. Meese, 790 F.2d 942, 961 (D.C.Cir.1986)); Fed. R. Civ. P. 53;

Fed. R. Civ. P. 65. In that regard, it bears mention that injunctive relief was not sought or granted

with respect to Count II of Plaintiffs’ Complaint, and the interim relief granted has focused

principally on the period up to the election and the weeks following.

       The broader issues presented by this case will be ripe for discussion at the telephonic status

hearing already scheduled for December 3, 2020.



                                                               /s/ Gerald Austin McHugh
                                                              United States District Judge
